DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
 	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1, 3-5, and 8-10 are allowable. Claim 24, previously withdrawn from consideration as a result of a restriction requirement, meet all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on January 14, 2019, is hereby withdrawn and claim 24 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Authorization for this examiner’s amendment was given in a telephone interview with Sarah Dickhut Luth on July 26, 2022.

The following amendments were discussed and agreed to by Applicant:
1) Rejoin claim 24 and amend as follows:

A method of reducing a microbial population comprising: 
applying to a substrate the cleaning composition of claim 1; wherein the composition has a viscosity of 50 to 5000 cPs and provides at least 4 log kill on treated surfaces while providing a reduced inhalation risk; and wherein the microbial population comprises Salmonella typhimurium, Staphylococcus aureus, Salmonella choleraesurus, Pseudomonas aeruginosa, Listeria monocytogenes, Escherichia coli, Streptococci, Legionalla, or a combination thereof. 


Reasons for Allowance
 	The claimed invention of concentrated cleaning composition, consisting essentially of: from about 1 wt.% to about 15 wt.% of a cleaning component, wherein the cleaning component is an acid sanitizer comprising a carboxylic acid, peracid, mineral acid, organic acid, amino acid, fatty acid, or linear alkylbenzene, a quaternary ammonium compound antimicrobial agent having the formula as recited in claim 1; and from about 0.0005 wt.% to about 0.5 wt.% of a polymer component, wherein the polymer is a high molecular weight cationic, nonionic, or anionic inversion emulsion polymer; a high molecular weight cationic, anionic, or nonionic dispersion polymer; or a combination thereof; from about 0.1 wt.% to about 30 wt.% of an acid component comprising a mineral acid, an organic acid, a carboxylic acid, an amino acid, a fatty acid, or a combination thereof, wherein the acid component provides pH control so that the cleaning composition has a pH of from about 0 to about 6; a solvent consisting of an EO/PO block copolymer, an alcohol alkoxylate according to the formula R-(EO)5(PO)4 wherein R is a C12-C14 alkyl group, an alcohol alkoxylate according to the formula R-(EO)3(PO)6 wherein R is a C12-C14 alkyl group, water, or a combination thereof; and 
optionally one or more additional functional ingredients comprising a surfactant, thickener, viscosity modifier, humectant, metal protecting agent, stabilizing agent, corrosion inhibitor, sequestrant, chelating agent, solidifying agent, sheeting agent, fragrance, dye, hydrotrope, coupler, or a combination thereof; wherein the composition has a viscosity of 50 to 5000 cPs; wherein the composition provides at least 4 log kill on treated surfaces while providing reduced inhalation risk; and wherein the composition provides reduced inhalation risk with a median particle size of about 11 microns or greater, is novel and non-obvious. The closest prior art is due to Taylor (US 2008/0199535) of record. As convincingly argued by Applicant:
Taylor fails to teach a composition wherein the antimicrobial agent consists essentially of an acid sanitizer, a quaternary ammonium compound, or a combination thereof. Taylor is directed to antimicrobial compositions having
rapid antimicrobial efficacy, wherein the composition comprises an antimicrobial agent, a disinfecting alcohol, and one or more of an organic acid, inorganic salt, and aluminum/zirconium. (Taylor, Abstract). Taylor relies heavily on the use of a disinfecting alcohol: the compositions comprise at least 40 wt.% and up to 90 wt.% of the disinfecting alcohol. (Taylor, para. [0052]). In comparison, the amended claims do not include antimicrobial agents other than the claimed acid sanitizer and quaternary ammonium antimicrobial agent. Taylor therefore fails to teach, suggest, or otherwise provide guidance as to the preparation of an antimicrobial composition that does not include a disinfecting alcohol as in the instant claims. For at least this reason, there is no prima facie case of obviousness.

Thus the claimed invention is rendered neither anticipated nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Claims 1, 3-5, 8-10, and 24 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627